DETAILED ACTION
 This is the final office action regarding application number 16/657222, filed on October 18, 2019, which claims priority to and the benefit of Korean Patent Application No. 10- 2018-0155533 filed in the Korean Intellectual Property Office on December 5, 2018.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on December 01, 2021 has been entered. Claims 1, 3-20 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed on September 02, 2021. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1, 3-20 are rejected under 35 USC 103 as being unpatentable. 
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka, US 20170072506 (hereafter Kusaka), and further in view of Yuuji et al., JPS57068811 (hereafter Yuuji), Phy217, webpage, 2017 (hereafter Phy217) and Ophirot, webpage, June 2018(hereafter Ophirot). 
Kusaka teaches a laser processing apparatus and optical device. 
“A laser processing apparatus comprising: a light source generating a laser beam; (Kusaka teaches in paragraph [3] “A laser processing apparatus which is provided with a laser oscillator, a support table and an optical system is known.”)
“and a light converging unit converging the laser beam to a focal point on an object to be processed, wherein the light converging unit includes:” (Fig. 1 and 2 teaches laser optical system 32 that converges laser beam LB to a focus point on object 12) 

    PNG
    media_image1.png
    792
    778
    media_image1.png
    Greyscale

Fig. 2 of Kusaka teaches first and second optical elements in a laser system
“a first optical element including a through hole penetrating the first optical element;” (Fig. 2 teaches reflective mirror 38 with an opening in the middle)
 “wherein a lower surface of the first optical element is a concave mirror,” (Fig. 2 of Kusaka teaches 38a, lower surface of 38 as concave mirror) 
“and an upper surface of the second optical element is convex and a lower surface of the second optical element is concave.” (Fig. 2 teaches upper surface 37a of second optical element as convex and lower surface 45a as concave.)
However, Kusaka does not teach a third element and a second element comprising aperture and corrector plate.

    PNG
    media_image2.png
    398
    626
    media_image2.png
    Greyscale

Fig. 26 of Phy217 teaches Maksutov telescope with 1st and 2nd elements
 “a second optical element including a first region reflecting the laser beam and a second region transmitting the laser beam, …..and wherein the second region surrounds the first region; ….and wherein a first light reflected on the first region of the second optical element and then reflected on the lower surface of the first optical element ….transmitted to different points on the object” (Phy217 teaches catadioptric telescopes and hence is solving the same problem of controlling light through lenses and mirrors as the instant claim.
Phy217 teaches Maksutov telescope in Fig. 26 and page 6 “The spherical inner face of the corrector lens has a small spot aluminized on it which acts as the secondary mirror”. The spherical primary mirror in Maksutov telescope corresponds to the first element of the instant claim. The spherical corrector lens with spherical secondary mirror corresponds to the second element of the instant claim. Here the secondary reflecting mirror corresponds to first region and the surrounding region of the corrector lens corresponds to the second region.
The limitation “wherein a first light reflected on the first region of the second optical element and then reflected on the lower surface of the first optical element ….transmitted to different points on the object” is interpreted as a first light is reflected and transmitted through lenses as described in page 8 of the original specification “the laser beam 20 may be transmitted ….onto a peripheral activation region 52 following a path that includes being reflected within the light converging unit 300.” Since the first and second optical elements of Phy217 teaches similar first and second elements in the instant claim, it is implied that the light beam in Phy217 is reflected and transmitted similarly to the instant claim. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the optical element comprising lens 37 and 45 to add a correcting lens as taught in Phy217 to enable transmission through the element. One of ordinary skill in the art would have been motivated to do so because “Maksutov telescopes offer the ultimate in imaging performance” as taught in page 7 of Phy217.)
However, the primary combination of references does not teach an aperture in the secondary mirror and a third element.
“wherein the second optical element includes a central focusing hole, disposed within the first region, that penetrates the second optical element, ….. and a second light passing the central focusing hole of the second optical element are transmitted to different points on the object.”  (The limitation “central focusing hole” is interpreted as a hole positioned around the center because the original disclosure does not describe any special focusing structure of the hole.
Yuuji teaches a Cassegrain optical system hence Yuuji is solving the same problem as of controlling light through lenses and mirrors as the instant claim. 
Yuuji teaches a Cassegrain system with spherical mirror 1 with aperture in Fig. 2. The mirror 1 corresponds to the first element in the instant claim. Fig. 2 teaches secondary mirror 5 with a penetrating hole positioned in the center. This hole corresponds to the central focusing hole in the instant claim.
The limitation “and a second light passing the central focusing hole of the second optical element are transmitted to different points on the object” is interpreted a second light is transmitted through 1st and 2nd elements rather than being reflected as described in page 8 of the original specification “the laser beam 20 may be transmitted directly onto a central activation region 51 without being reflected within the light converging unit 300”. Yuuji teaches a laser beam path st and 2nd optical elements. 
Since the first and second optical elements of Yuuji teaches similar first and second elements in the instant claim, it is implied that the light beam in Yuuji is transmitted similarly to the instant claim. When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), and (2) a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP § 2114.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the optical element comprising lens 37 and 45 to add an opening in the center as taught in Yuuji to enable reflection as well as transmission through the element. One of ordinary 

    PNG
    media_image3.png
    544
    794
    media_image3.png
    Greyscale

Yuuji teaches a hole in the center part of submirror of a Cassegrain optical system
However, the primary combination of references does not teach a third element.
 “and a third optical element including a focusing lens as a convex lens,” (Ophiropt teaches convex lenses are used in a laser system for focusing and thus 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the laser apparatus in Kusaka to add a convex lens for focusing as taught in Ophiropt. One of ordinary skill in the art would have been motivated to do so because plano convex lenses are cheaper as taught in Ophiropt.)

    PNG
    media_image4.png
    960
    1716
    media_image4.png
    Greyscale

Screenshot of Ophiropt teaches convex lenses as focus lens
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka, US 20170072506 (hereafter Kusaka), and further in view of Yuuji et al., JPS57068811 (hereafter Yuuji), Phy217, webpage, 2017 (hereafter Phy217) and Ophirot, webpage, June 2018(hereafter Ophirot) as applied to claim 1 above and further in view of Mandler, US 2730013 (hereafter Mandler).
Regarding claim 3, “The laser processing apparatus of claim 1, wherein the third optical element further includes a supporting plate supporting the focusing lens.” (Primary combination of references does not explicitly teach supporting plate for focusing lens. 
Mandler teaches a reflecting lens system and hence from the same filed as the instant claim.

    PNG
    media_image5.png
    489
    699
    media_image5.png
    Greyscale

Figure of Mandler teaches supporting plate for another lens
Mandler teaches in Figure a lens 3 supported on another lens 1 where light gets reflected from lens 3 and transmitted through lens 1. The lens 1 corresponds to the support plate in the instant claim.
Even though Mandler teaches support plate with a reflective lens, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a similar support plate to the focusing lens. One of ordinary skill in the art would have been motivated to do so to reduce asymmetric defects as taught in column 1, lines 45-50 in Mandler.)
Regarding claim 4, 
“The laser processing apparatus of claim 3, wherein a thickness of the supporting plate is uniform, and the supporting plate transmits the laser beam.”(Primary combination of references does not explicitly teach supporting plate for focusing lens. 
Mandler teaches in Figure that lens 1 is uniform and transmits light.
Even though Mandler teaches support plate with a reflective lens, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a similar support plate to the focusing lens. One of ordinary skill in the art would have been motivated to do so to reduce asymmetric defects as taught in column 1, lines 45-50 in Mandler.)
Regarding claim 5, 
“The laser processing apparatus of claim 4, wherein the central focusing hole comprises a smaller area than an area of the first region” (Kusaka does not teach a hole in the first region.
Annotated Fig. 2 of Yuuji teaches an opening at the center of submirror for transmission and the surrounding region is for reflection. Fig. 2 teaches the diameter of central hole is smaller than the reflecting surface of submirror 5.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the optical element comprising lens 37 and 45 in Kusaka to add an opening in the center as taught in Yuuji to enable reflection as well as transmission through the element. One of ordinary skill in the art would have been motivated to do so in order to design a “safe and convenient” laser system as taught in abstract in Yuuji. )
Regarding claim 6,
“The laser processing apparatus of claim 5, wherein a size of the central focusing hole is smaller than a size of the through hole.” 
Annotated Fig. 2 of Yuuji teaches the opening in submirror is smaller than the opening in primary reflective concave mirror. Here the opening in submirror is central focusing hole. The opening in primary mirror is the through hole.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the optical element comprising lens 37 and 45 in Kusaka to add an opening in the center as taught in Yuuji to enable reflection as well as transmission through the element. One of ordinary skill in the art would have been motivated to do so in order to design a “safe and convenient” laser system as taught in abstract in Yuuji. )
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka, US 20170072506 (hereafter Kusaka), and Yuuji et al., JPS57068811 (hereafter Yuuji) and Ophirot, Phy217, Mandler as applied to claim 6 above and further in view of Yuko et al., JP2015166094 ( hereafter Yuko). 
 “The laser processing apparatus of claim 6, further comprising a position adjustment unit disposed on a path of the laser beam generated from the light source and adjusting an irradiation position of the laser beam on the object to be processed, wherein the position adjustment unit includes a first galvano mirror determining a position on an x-axis of the focal point on the object to be processed and a second galvano mirror determining a position on a y-axis crossing the x-axis.” (The claim is interpreted as position adjustment unit comprises galvano mirrors to adjust focus position of laser beam in x-y axes in Cartesian system. The primary combination of references does not teach galvano scanners. 
Yuko teaches a laser processing device with galvano scanning mechanism and ftheta lens. Yuko teaches in Fig. 1 two galvano scanners 5x and 5y that scans in x and y directions during laser processing.  
Since the galvano scanners in Yuko is similar to the galvano scanners in the instant claim, it is implied that the galvano scanners adjusts path of light beam in Yuko similarly to the instant claim. When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), and (2) a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP § 2114.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add galvano scanners as taught in Yuko in place of the reflective mirror 33 and/or 36 as taught in Kusaka. One of ordinary skill in the art would have been motivated to do so in order to obtain “a desired two-dimensional pattern” as taught in page 3, paragraph 5 in Yuko.)

    PNG
    media_image6.png
    720
    612
    media_image6.png
    Greyscale

Fig. 1 of Yuko teaches galvano scanner scanning in x-y axes
Claims 8-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka, US 20170072506 (hereafter Kusaka), and Yuuji et al., JPS57068811 (hereafter Yuuji) and Ophirot, Phy217, Mandler, Yuko as applied to claim 7 above and further in view of Tanaka, US20030112322 ( hereafter Tanaka). 
Regarding claim 8, 
“The laser processing apparatus of claim 7, wherein the laser beam is a pulse type laser having a pulse duration of femtoseconds.” (The claim is interpreted as the laser source is a pulse type laser with a pulse duration of femtoseconds as described in page 7 of the instant specification “The light source 100 may comprise an ultra-short pulse laser with a very high energy density, and may process the object to be processed 10. In some embodiments, light source 100 may have a pulse duration measured in nanoseconds, picoseconds, or even femtoseconds (i.e., less than a picosecond).” Page 8 of the instant specification further describes “the light source 100 may generate a laser beam 20 beam other than the ultra-short pulse laser beam described above. For example, the laser beam 20 may be a pulse-type laser beam or a continuous wave laser beam having a pulse duration measured in nanoseconds.” 
However, primary combination of references does not explicitly teach a pulse laser of femtosecond duration. 
Tanaka teaches a laser beam apparatus with galvanometers, ftheta lenses for processing a semiconductor device. Tanaka teaches YAG laser source for pulse oscillation with 1065nm wavelength in paragraph [21-22] which corresponds to a pulse duration of femtoseconds.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the femtosecond laser source as taught in Tanaka to replace the laser system as taught in Kusaka. One of ordinary skill in the art would have been motivated to do so because YAG lasers have “higher absorption coefficients with respect to the amorphous silicon film” as taught in Tanaka in paragraph [22]. ) 
Regarding claim 9, 
“The laser processing apparatus of claim 8, wherein the object to be processed includes a non-activation region where the laser beam does not reach and an activation region where the laser beam reaches, and the activation region includes: a central activation region disposed at a center part of the non-activation region, and a peripheral activation region disposed at a region surrounding the non-activation region.” (The claim is interpreted as the laser system can be positioned to process a selected location on the object. Kusaka 
This claim is directed to the regions on the object worked upon by the laser apparatus. The courts have held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967). MPEP § 2115. )
Regarding claim 10,
“The laser processing apparatus of claim 9, wherein a curvature of the first region and the second region of the second optical element is larger than a curvature of the lower surface of the second optical element.” 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the convex-concave lens in Kusaka to make a convexo-concave lens as taught in Ophiropt. One of ordinary skill in the art would have been motivated to do so in order to reduce spherical aberration as taught in Ophiropt.)
Regarding claim 12,
“The laser processing apparatus of claim 9, wherein: a curvature of the first region and the second region of the second optical element is equal to a curvature of the lower surface of the second optical element.” (Kusaka teaches an optical element with equal convex (37a) and concave (45a) surfaces in Fig. 2 and 3.)
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka, US 20170072506 (hereafter Kusaka), and Yuuji et al., JPS57068811 (hereafter Yuuji) and Ophirot, Phy217, Yuko, Mandler, Tanaka as applied to claim 9 above and further in view of Glassdynamics, Nov 2018 (hereafter Glassdynamics).
 “The laser processing apparatus of claim 9, wherein a curvature of the first region and the second region of the second optical element is smaller than a curvature of the lower surface of the second optical element.” (The claim is interpreted as the second optical element is a concavo-convex element where 
Glassdynamics teaches a concavo-convex or negative meniscus lens. 

    PNG
    media_image7.png
    973
    1769
    media_image7.png
    Greyscale

Screenshot of Glassdynamics teaches different types of lenses
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the convex-concave lens in Kusaka to make a convcavo-convex lens as taught in Glassdynamics. One of ordinary skill in the art would have been motivated to do so in order to diverge laser beams as taught in Glassdynamics.)
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka, US 20170072506 (hereafter Kusaka), Yuuji et al., JPS57068811 (hereafter Yuuji), Phy217, webpage, 2017 (hereafter Phy217), Mandler, and Ophirot, webpage, June 2018(hereafter Ophirot) as applied to claim 4 above and further in view of Deppo et al., A lightweight Schmidt space telescope configuration for ultra-high energy cosmic ray detection, ICSO 2018 (hereafter Deppo).
 “The laser processing apparatus of claim 4, wherein the supporting plate includes a central hole exposing the focusing lens at a position overlapping the focusing lens.” (The primary combination of references does not explicitly teach a central hole in the supporting plate. 

    PNG
    media_image8.png
    551
    726
    media_image8.png
    Greyscale

Fig. 1(b) in Deppo teaches a hole in Schmidt corrector plate
Deppo teaches a lightweight Schmidt telescope and hence is solving the same problem as designing a corrector plate to reduce aberration. Deppo teaches in Figure 1(b) a central hole in the optical corrector. 
Even though Deppo teaches the perforated corrector plate for a Schmidt telescope, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add this plate in the laser apparatus in Kusaka. One of ordinary skill in the art would have been motivated 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka, US 20170072506 (hereafter Kusaka), Yuuji et al., JPS57068811 (hereafter Yuuji), Phy217, webpage, 2017 (hereafter Phy217), Mandler, and Ophirot, webpage, June 2018(hereafter Ophirot) and Deppo as applied to claim 13 above and further in view of Kimura, JP2011125905 (hereafter Kimura).
 “The laser processing apparatus of claim 13, further comprising: a window disposed between the light converging unit and the object to be processed.” (Primary combination of references does not teach a window. Kimura teaches a laser processing apparatus with ftheta lens and diaphragm. Kimura teaches a window 5a between optical system and the workpiece 6.  

    PNG
    media_image9.png
    595
    679
    media_image9.png
    Greyscale

Fig. 1 of Kimura teaches protective window between focusing lens and workpiece
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the laser apparatus in Kusaka to add the window as taught in Kimura. One of ordinary skill in the art would have been motivated to do so because it “has both a protective effect of 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka, US 20170072506 (hereafter Kusaka), and Yuuji et al., JPS57068811 (hereafter Yuuji) and Ophirot, Phy217, Yuko, and further in view of Glassdynamics, Nov 2018 (hereafter Glassdynamics).
 “ A laser processing apparatus comprising: a first optical element including a through hole penetrating the first optical element;”(similar scope to claim 1 and therefore rejected under the same argument)
“wherein a lower surface of the first optical element is a concave mirror,” (similar scope to claim 1 and therefore rejected under the same argument)
“the second optical element includes a central focusing hole penetrating the second optical element,” (similar scope to claim 1 and therefore rejected under the same argument)
“ the upper surface of the second optical element includes a first region reflecting a laser beam and a second region transmitting the laser beam,” 
“and wherein a first light reflected on the first region of the second optical element and then reflected on the lower surface of the first optical element and a second light passing the central focusing hole of the second optical element are transmitted to different points on the object.” (Similar scope to claim 1 and therefore rejected under the same argument.)
“ a second optical element disposed between the first optical element and an object to be processed;” (Kusaka teaches lens 37 and 45 placed between concave mirror 38 and object 12. Here lens 37 and 45 corresponds to the second optical element. Concave mirror 38 corresponds to the 1st optical element.)
The primary combination of references does not explicitly teach a focusing lens, a positive lens as a second element, and lower surface of second element transmitting a beam.
“the lower surface of the second optical element transmits the laser beam,” (Kusaka does not explicitly teach second optical element transmits laser beam. Phy217 teaches Maksutov telescopes wherein there is an optical corrector in combination with reflecting spot as the second element. The lower surface of optical corrector transmits laser beam as taught in Fig. 26 of Phy 217.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the optical corrector with 
The primary combination of references does not explicitly teach a focusing lens, and a positive lens as a second element.
“and a focusing lens disposed between the second optical element and the object to be processed,… and the focusing lens overlaps the central focusing hole.” (The limitation “the focusing lens overlaps the central focusing hole” is interpreted as the focusing lens overlaps the optical beam path through central focusing hole as described in Fig. 13 of the original disclosure.
Yuko teaches a focusing lens 6 placed between the object 7 and other optical elements in laser system in Fig. 1. Yuko teaches in Fig. 1 that the focusing lens is positioned in the path of laser beam such that the lens collect the beam transmitted through the optical elements and converge it onto the object. 
Even though Yuko does not explicitly teach a focusing lens overlapping the path through a focusing hole, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the focusing lens as taught in Yuko in the laser system as taught in Kusaka to collect and converge the transmitted beam. One of ordinary skill in the art would have 
The primary combination of references does not explicitly teach a positive lens as a second element.
“a curvature center of an upper surface of the second optical element and a curvature center of a lower surface of the second optical element are disposed between the second optical element and the object to be processed,” (The claim is interpreted as the second element is a positive lens as described in Fig. 13 of the original disclosure. 
Glassdynamics teaches positive meniscus lens with convex-concave surface. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the convex-concave lens in Kusaka to make it a positive meniscus lens as taught in Glassdynamics. One of ordinary skill in the art would have been motivated to do so in order to converge laser beams as taught in Glassdynamics.)
Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka, US 20170072506 (hereafter Kusaka), and Yuuji et al., JPS57068811 (hereafter Yuuji) and Ophirot, Phy217, Yuko, and Glassdynamics, Nov 2018 (hereafter Glassdynamics) and further in view of Mandler, US 2730013 (hereafter Mandler).
Regarding claim 16,
“The laser processing apparatus of claim 15, further comprising a supporting plate supporting the focusing lens, and the supporting plate transmits the laser beam.” (similar scope to claims 3 and 4; and therefore rejected under the same argument)
Regarding claim 17,
“The laser processing apparatus of claim 16, wherein the supporting plate includes a central hole at a region overlapping the focusing lens.” (similar scope to claim 13 and therefore rejected under the same argument)

Regarding claim 18,
“The laser processing apparatus of claim 17, further comprising a position adjustment unit adjusting an irradiation position of the laser beam on the object to be processed, and the position adjustment unit includes a galvano mirror.” (similar scope to claim 7 and therefore rejected under the same argument)
Regarding claim 19,
“The laser processing apparatus of claim 18, wherein the central focusing hole is disposed within a region overlapping the through hole.” (Kusaka does not teach central focusing hole. Yuuji teaches in Fig. 2 opening in submirror 5 in a region overlapping the opening of reflecting concave mirror 1. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the laser apparatus in modified Kusaka to position the central focusing hole overlapping the through hole as taught in Yuuji.  One of ordinary skill in the art would have been motivated to do so to make a safe laser system as taught in abstract in Yuuji.  Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka, US 20170072506 (hereafter Kusaka), and Yuuji et al., JPS57068811 (hereafter Yuuji) and Ophirot, Phy217, Yuko, and Glassdynamics, Nov 2018 (hereafter Glassdynamics) and Mandler, US 2730013 (hereafter Mandler) as applied to claim 19 above and further in view of Kimura.
 “The laser processing apparatus of claim 19, further comprising a window disposed between the supporting plate and the object to be processed.” (similar scope to claim 14 and therefore rejected under the same argument)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-20 of recently issued Application 
Table 1
16/657222(instant claim 1)
Reference patent 16/408276
16/657222(instant claim 15)
A laser processing apparatus comprising: 
(claim 1)A laser processing apparatus comprising:
A laser processing apparatus comprising: 
a light source generating a laser beam;
(claim 1)a light source configured to generate a laser beam;

and a light converging unit converging the laser beam to a focal point on an object to be processed, wherein the light converging unit includes:


a first optical element including a through hole penetrating the first optical element;
(claim 1) a through-hole optical element
(claim 2) the through- hole optical element has a through hole penetrating a center of the through-hole optical element
a first optical element including a through hole penetrating the first optical element;
a second optical element including a first region reflecting the laser beam and a second region transmitting the laser beam,
(claim 1)and wherein an upper surface of the composite optical element is convex and comprises a first region configured to reflect the laser beam and a second 
(claim 19) the upper surface of the composite optical element comprising a first region configured to reflect the laser beam and a second region configured to transmit the laser beam,
the upper surface of the second optical element includes a first region reflecting a laser beam and a second region transmitting the laser beam,
wherein the second optical element includes a central focusing hole, disposed within the first region, that penetrates the second optical element, and wherein the second region 

the second optical element includes a central focusing hole penetrating the second optical element,
and a third optical element including a focusing lens as a convex lens,

and a focusing lens disposed between the second optical element and the object to be processed,
wherein a lower surface of the first optical element is a concave mirror,
(claim 1)wherein the through-hole optical element comprises a first recess portion configured as a concave mirror at a lower surface of the through-hole optical element,
wherein a lower surface of the first optical element is a concave mirror,
and an upper surface of the second optical element is convex and a lower surface of the second optical element is concave

(claim 3) the composite optical element comprises a second recess portion that is concave at a lower surface of the composite optical element, the second recess portion being configured to transmit the laser beam

and wherein a first light reflected on the first region of the second optical element and then reflected on the lower surface of the first 

and wherein a first light reflected on the first region of the second optical element and then reflected on the lower surface of the first 

(claim 19) wherein curvature centers of an upper surface and a lower surface of the composite optical element are under the composite optical element,
a curvature center of an upper surface of the second optical element and a curvature center of a lower surface of the second optical element are disposed between the second optical element and the object to be processed,

(claim 1)and a composite optical element under the through-hole optical element,
(claim 19) a composite optical element between the through-hole optical element and the object,
a second optical element disposed between the first optical element and an object to be processed;



and the focusing lens overlaps the central focusing hole,

(claim 3)the composite optical element comprises a second recess portion that is concave at a lower surface of the composite optical element, the 
(claim 19) the lower surface of the composite optical element being configured to transmit the laser beam incident from the second region,
the lower surface of the second optical element transmits the laser beam

‘276 does not teach a focusing lens, reflected and transmitted lights pointing to different points and a central hole in second optical element. 
The limitation “central focusing hole” is interpreted as a hole positioned around the center because the original disclosure does not describe any special focusing structure of the hole.
Yuuji teaches a Cassegrain optical system hence Yuuji is solving the same problem as of controlling light through lenses and mirrors as the instant claim. 
Yuuji teaches a Cassegrain system with spherical mirror 1 with aperture in Fig. 2. The mirror 1 corresponds to the first element in the instant claim. Fig. 2 
The limitation “and a second light passing the central focusing hole of the second optical element are transmitted to different points on the object” is interpreted a second light is transmitted through 1st and 2nd elements rather than being reflected as described in page 8 of the original specification “the laser beam 20 may be transmitted directly onto a central activation region 51 without being reflected within the light converging unit 300”. Yuuji teaches a laser beam path that does not get reflected, rather is transmitted through 1st and 2nd optical elements. 
Since the first and second optical elements of Yuuji teaches similar first and second elements in the instant claim, it is implied that the light beam in Yuuji is transmitted similarly to the instant claim. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the optical element in ‘276 to add an opening in the center as taught in Yuuji to enable reflection as well as transmission through the element. One of ordinary skill in the art would have been motivated to do so in order to design a “safe and convenient” laser system as taught in abstract in Yuuji.
The primary combination of references does not explicitly teach transmission of reflected light through a plate and a third element.
The limitation “wherein a first light reflected on the first region of the second optical element and then reflected on the lower surface of the first optical element ….transmitted to different points on the object” is interpreted as a first light is reflected and transmitted through lenses as described in page 8 of the original specification “the laser beam 20 may be transmitted ….onto a peripheral activation region 52 following a path that includes being reflected within the light converging unit 300.” Since the first and second optical elements of Phy217 teaches similar first and second elements in the instant claim, it is implied that the light beam in Phy217 is reflected and transmitted similarly to the instant claim. When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. MPEP § 2114.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the optical element in ‘276 to add a correcting lens as taught in Phy217 to enable transmission through the element. One of ordinary skill in the art would have been motivated to do so 
However, the primary combination of references does not teach a third element.
Ophiropt teaches convex lenses are used in a laser system for focusing and thus solving the same problem as the instant claim. Ophiropt teaches a plano-convex and a meniscus lens for focusing laser lenses in Fig.
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the laser apparatus in ‘276 to add a convex lens for focusing as taught in Ophiropt. One of ordinary skill in the art would have been motivated to do so because plano convex lenses are cheaper as taught in Ophiropt.
Additionally, 
Claim 7 of instant application is met by claim 5 of ‘276
Claim 8 of instant application is met by claims 8 and 9 of ‘276
Claim 10 of instant application is met by  claim 13 of ‘276
Claim 11 of instant application is met by claim 15 of ‘276
Claim 12 of instant application is met by Claim 14 of ‘276
Response to Arguments
Applicant’s arguments filed on December 01, 2021 with respect to claim(s) 1, 3-20 have been considered but are moot because the new ground of rejection based on the amendment of claims. 
Applicant argues on page 8 of the remarks that the amendments of claims 1 and 15 make them distinguishable over co-pending, now issued, application 16/408276. 

    PNG
    media_image10.png
    234
    842
    media_image10.png
    Greyscale

Screenshot of page 8 of the applicant’s remarks
The office agrees that these features are not taught in 16/408276. However, as discussed before, Yuuji teaches a central hole in the second optical element. A combination of Yuuji and Phy217 teaches reflected and transmitted lights pointing to different point. Moreover, the claimed invention is similar to Maksutov telescope and combine features known in the art to optimize the telescope structure for a laser operation. Hence, the double patenting rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                  

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761